Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00177-CV

                                      Gerald PORTER,
                                          Appellant

                                               v.

      Lydia SERNA, Galan G., Jessica M. Garcia, Lorraine C. Salas, and Cheryl Lawson,
                                       Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 12-07-00162-CV
                            Honorable Ron Carr, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant, Gerald Porter, in
relation to this appeal because he qualifies as an indigent under TEX. R. APP. P. 20.

       SIGNED December 31, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice